DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 7/13/2022.
In instant Amendment, claims 1, 5, 15, and 18 have been amended; claims 1, 15 and 18 are independent claims. Claims 1-20 have been examined and are pending. This Action is made Final. 

Response to Arguments
The rejection of Claim 5 under 35 U.S.C. 112(b) is withdrawn as the claim has been amended.  
Applicants’ arguments with respect to claims rejected under 35 U.S.C. 102/103 have been considered but are moot in view of the new ground(s) of rejection.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0040195 A1) in view of Choyi et al. (US 2014/0050320 A1).

Regarding Claim 1;
Park discloses a method for associating and authenticating a station (STA) with a coordinated access point (AP) group (FIG. 1 – Access Point(s) and STA(s)), the method comprising: generating a pairwise master key (PMK) between the STA and a coordinator of the coordinated AP group (FIG. 2 – S240 – Radius Access-Accept and MS-MPP(PMK) and [0040] and [0053] - The STA 280 and the AS 295 generates authentication and Pairwise Master Keys (PMKs) through EAP-Transport Layer Security (TLS) or EAP-Tunneled Transport Layer Security (TTLS)); and maintaining an association and authentication state between the STA and the coordinated AP group based on the PMK (FIG. 2 – S240 – Radius Access-Accept and MS-MPP(PMK) and [0039] - The IEEE 802.1x authentication method is a standard that was written by an IEEE 802.1x task group and approved on June, 2001. The IEEE 802.1x authentication method defines an access control function that accommodates various authentication protocols for user authentication and that is based on an access port. A WLAN system may also perform WLAN user authentication through such port-based access control, and may transfer a Pairwise Master Key (PMK) necessary for wireless section security. In the WLAN system, the AP 290 functions as an access authenticator. In order to perform IEEE 802.1x authentication, an Authentication Server (AS) 295 having authentication information about the STA 280 that requests to access a network administrator region that manages the AP 290 needs to be present, or the AP needs to have the function of the AS 295 embedded therein and [0040] and [0053] - The STA 280 and the AS 295 generates authentication and Pairwise Master Keys (PMKs) through EAP-Transport Layer Security (TLS) or EAP-Tunneled Transport Layer Security (TTLS).
	Park fails to explicitly disclose maintaining a plurality of association and authentication states between the STA and coordinated AP group. 
However, in an analogous art, Choyi maintaining a plurality of association and authentication states between the STA and coordinated AP group (Choyi, FIG. 2 – WLAN 155 w/ AP204a and AP204B (i.e., coordinated AP group) and [0079]-[0083] - As illustrated, RAT1 210 of STA 102h may be associated with RAT1 210 of AP 204a. RAT2 212 of STA 102h may be associated with RAT2 212 of AP 204a. RAT3 214 of STA 102h may be associated with RAT3 214 of AP 204b. RATN 216 of STA 102h may be associated with base station 114. Base station 114 may be in association with RATN 216 using RATN 114. For example, RAT N may be LTE. RAT 1 210 may be 802.11b, RAT 2 212 may be 802.11n, and RAT3 214 may be 802.11ab. The RATs may be other radio access technologies such as Bluetooth, etc. and [0094]-[0095] - The method 300 may continue with the STA 102 sending 334 the selected security capabilities to the AP. For example, the STA 102 may send 334 an association request 336. The association request 336 may include an RSNIE 336 that includes the determined security capabilities 336 and [0342] - A pre-existing security association established between a STA 102 and AS 1220 that may have been performed for access to services in a different domain and possibly using a varied authentication mechanisms and working at a different layers (MAC, Network, and Application layers) may be used to create additional security associations between STA 102 and an AP 1216, 1218. Therefore, a MSK/PMK 1852 that has been generated as part of the previous process may be re-used or adapted to be used between a STA 102 and AP 1216, 1218 in a multi-RAT scenario.).  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Choyi to the access point (AP) group of Park to include maintaining a plurality of association and authentication states between the STA and coordinated AP group
One would have been motivated to combine the teachings of Choyi to Park to do so as it provides / allows providing the wireless network and the wireless device with authentication, integrity, and encryption keys to secure communicate (Choyi, [0002]).

Regarding Claim 9;
Park and Choyi disclose the method to Claim 1.
Park discloses wherein the coordinated AP group is advertised in one or more of a beacon, a probe response, or an association response (FIG. 2 – Beacon).


Regarding Claim 10;
Park and Choyi disclose the method to Claim 1.
Park discloses further comprising: sending an association request from the STA to the coordinated AP group through a member AP of the coordinated AP group (FIG. 2 – 802.11 Associate Request); and sending an association response from the coordinated AP group to the STA through the member AP, wherein the association response indicates a mode for authenticating the STA with the coordinated AP group (FIG. 2 – 802.11 Associate-Response w/ 802.1x authentication w/ EAPOL-Strat)

Regarding Claim(s) 15; claim(s) 15 is/are directed to a/an “station” associated with the method claimed in claim(s) 1. Claim(s) 15 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 18; claim(s) 18 is/are directed to a/an “ap” associated with the method claimed in claim(s) 1. Claim(s) 15 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.





Claim 2-8, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0040195 A1) in view of Choyi et al. (US 2014/0050320 A1) and further in view of Lee et al. (US 2008/0051060 A1).

Regarding Claim 2;
Park and Choyi disclose the method to Claim 1.
	Park and Choyi fails to explicitly disclose further comprising generating one or more temporal keys between the STA and the coordinator based on the PMK  
However, in an analogous art, Lee further teaches further comprising generating one or more temporal keys between the STA and the coordinator based on the PMK  ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK).  As constructed PTK are generated based on the PMK(s) between the STA and Coordinator for each AP.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee to the access point (AP) group of Park and Choyi to include further comprising generating one or more temporal keys between the STA and the coordinator based on the PMK  
One would have been motivated to combine the teachings of Lee to Park and Choyi to do so as it provides / allows a roaming service in a fast and secure wireless network, and in particular, to a method of providing a security key to minimize time required for a roaming service (Lee, [0004]).

Regarding Claim 3;
Park and Choyi and Lee disclose the method to Claim 2.
Park further discloses further comprising performing a handshake between the STA and the coordinator through a member AP of the coordinated AP group (FIG. 2 – S220 (i.e., as constructed depict a handshake process between STA and AS through AP) and [0052] - The authentication and security procedure of the STA 280 disclosed in FIG. 2 is simply summarized as follows. The authentication of an Extended Authentication Protocol (EAP) is started when the AP 290 sends an EAP-Request or when the STA 280 sends an EAPOL-Start message (step S225). Through an EAP authentication frame, the AP 290 performs an interface function for generating a Robust Security Network Association (RSNA) authentication connection between the STA 280 and the AS 295 using the uncontrolled port of IEEE 802.1x).

Regarding Claim 4;
Park and Choyi and Lee disclose the method to Claim 2.
Park further discloses wherein a member AP of the coordinated AP group forwards data frames between the STA and the coordinator (FIG. 2 – S220 (i.e., as constructed depict a “frames” between STA and AS through AP) and [0052] - The authentication and security procedure of the STA 280 disclosed in FIG. 2 is simply summarized as follows. The authentication of an Extended Authentication Protocol (EAP) is started when the AP 290 sends an EAP-Request or when the STA 280 sends an EAPOL-Start message (step S225). Through an EAP authentication frame, the AP 290 performs an interface function for generating a Robust Security Network Association (RSNA) authentication connection between the STA 280 and the AS 295 using the uncontrolled port of IEEE 802.1x).

Regarding Claim 5;
Park and Choyi and Lee disclose the method to Claim 2.
Lee further teaches further comprising performing joint transmissions between the STA and first of the coordinated AP group and between the STA and  a second member AP of the coordinated AP group ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK).  As constructed the interaction between STA, AP_A, AP_B, and AAA server represent joint transmissions as STA is connected to AP_A and AP_A and AP_B communicate. 

Regarding Claim 6.
Park and Choyi disclose the method to Claim 1.
Park and Choyi fails to explicitly disclose further comprising distributing the PMK from the coordinator to a first member AP and a second member AP of the coordinated AP group.
However, in an analogous art, Lee further teaches further comprising distributing the PMK from the coordinator to a first member AP and a second member AP of the coordinated AP group ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK).  As constructed PTK are generated based on the PMK(s) between the STA and Coordinator for each AP.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee to the access point (AP) group of Park and Choyi to include further comprising generating one or more temporal keys between the STA and the coordinator based on the PMK  
One would have been motivated to combine the teachings of Lee to Park  to do so as it provides / allows a roaming service in a fast and secure wireless network, and in particular, to a method of providing a security key to minimize time required for a roaming service (Lee, [0004]).

Regarding Claim 7.
Park and Choyi and Lee disclose the method to Claim 6.
Lee further teaches further comprising: generating a first temporal key between the STA and the first member AP ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK); and generating a second temporal key between the STA and the second member AP ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK).  As constructed a STA will create a PTK for AP_A based on a PMK at AP_A and further the STA will create a PTK for AP_B based on a PMK at AP_B. 

Regarding Claim 8.
Park and Choyi and Lee disclose the method to Claim 7.
	Park further discloses teaches generating the ... key between the STA and the ...member AP comprises performing a ... handshake between the STA and the .... member AP (FIG. 2 – 4-Way Handshake).
Lee further teaches generating the first temporal key between the STA and the first member AP comprises performing a first handshake between the STA and the first member AP ([0012] - IEEE 802.11i further defines 4-way handshake as a key exchange method, key hierarchy, and new cipher suites and [0014] - The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key and [0022] - PTK) and generating the second temporal key between the STA and the second member AP comprises performing a second handshake between the STA and the second member AP ([0012] - IEEE 802.11i further defines 4-way handshake as a key exchange method, key hierarchy, and new cipher suites and [0014] - The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key and [0022] - PTK).

Regarding Claim(s) 16-17; claim(s) 16-17 is/are directed to a/an “station” associated with the method claimed in claim(s) 2 and 7. Claim(s) 16-17 is/are similar in scope to claim(s) 2 and 7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an “ap” associated with the method claimed in claim(s) 4. Claim(s) 19 is/are similar in scope to claim(s) 4, and is/are therefore rejected under similar rationale.


Regarding Claim 20.
Park and Choyi and Lee disclose the AP to Claim 18.
Lee further teaches wherein the PMK comprises a first PMK, and the device controller is further configured to: receive a second PMK from a coordinator of the coordinated AP group based on the first PMK ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK); and generate a temporal key with the STA based on the second PMK ([0014] - A higher-layer server, an AAA (Authentication, Authorization and Accounting) server in the DS derives the PMK from the MK and provides it to an STA via an AP to which the STA has connectivity. The AP and the STA generate the PTK from the PMK. The MK, already known to the STA as well as the AAA server, provides security between the STA and the AAA server. The PTK provides security between the STA and the AP. The PTK serves as a key confirmation key (KCK), a key encryption key (KEK), and a temporal key. Bits 0-127 of the PTK are assigned to the KCK, bits 128 to 255 to the KEK, and the remaining bits to the temporary key and [0022] - Referring to FIG. 4, the STA 440 recognizes that AP_B 430 exists as a neighbor AP in the discovery phase and then requests from AP_A 420 a security key by which to communicate with AP_B 430. AP_A 420 requests the security key from an AAA server 410 via AP_B 430. The AAA server 410 generates a new PMK and provides it to AP_B 430. AP_B 430 stores the PMK and provides it to AP_A 420. AP_A 420 in turn provides the PMK to the STA 440. Thus the STA 440 and AP_B 430 can create a PTK from the PMK. When the STA 440 moves to AP_B 430, it can maintain an on-going service using the PTK).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0040195 A1) in view of Choyi et al. (US 2014/0050320 A1) and further in view of Kafle et al. (US 2013/0300941 A1).

Regarding Claim 11;
Park and Choyi disclose the method to Claim 10.
Park and Choyi fails to explicitly disclose further comprising wherein the association response comprises a coordinator key holder identifier (ID).
However, in Kafle teaches comprising wherein the association response comprises a coordinator key holder identifier (ID) (Kafle, [0135] - ...association response frame ... which conveys a pairwise master key ... key holder identifier (R1KH-ID) datum and a pairwise master key ... key holder identifier (R0KH-ID) datum).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kafle to the access point (AP) group/association response of Park and Choyi to include wherein the association response comprises a coordinator key holder identifier (ID)
One would have been motivated to combine the teachings of Kafle to Park and Choyi to do so as it provides / allows robust security network (Kafle, [0135]).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0040195 A1) in view of Choyi et al. (US 2014/0050320 A1) and further in view of Takahashi et al. (US 2018/0242273 A1).

Regarding Claim 12;
Park and Choyi disclose the method to Claim 1.
Park and Choyi fails to explicitly disclose further comprising dynamically selecting at least one anchor AP for the STA from one or more member APs in the coordinated AP group.
However, in Takahashi teaches comprising dynamically selecting at least one anchor AP for the STA from one or more member APs in the coordinated AP group (Abstract, FIG. 8 and [0041] - an AP that is wirelessly connected to the STA 13 is referred to as a “main anchor”. In addition to the main anchor, an AP that is used to estimate the position of the STA 13 is referred to as a “sub-anchor”. That is, in the following example, the AP 12-4 is the main anchor).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi to the access point (AP) group of Park and Choyi to include comprising dynamically selecting at least one anchor AP for the STA from one or more member APs in the coordinated AP group.
One would have been motivated to combine the teachings of Takahashi to Park and Choyi to do so as it provides / allows improves the accuracy of estimating the position of a wireless terminal (Takahashi, [0006]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0040195 A1) in view of Choyi et al. (US 2014/0050320 A1) and further in view of Lee (US 2011/0013608 A1).

Regarding Claim 13;
Park and Choyi discloses the method to Claim 1.
Park discloses wherein the STA and the coordinated access point (AP) group comprise a .... basic service set (BSS) ([0023]).
Park and Choyi fails to explicitly disclose a virtual basic service set.
	However, in an analogous art, Lee teaches virtual basic service set (Lee, [0011])
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee to the access point (AP) group/BSS of Park and Choyi to include a virtual basic service set
One would have been motivated to combine the teachings of Lee to Park and Choyi ark to do so as it provides / allows high throughput without causing collisions in transmissions (Lee, [0010]).

Regarding Claim 14;
Park and Choyi and Lee discloses the method to Claim 13.
	Park discloses wherein the BSS is advertised using a BSS information element (BIE) in a beacon frame (FIG. 2- Beacon w/ RSN IE and [0023]).
Lee further teaches a virtual basic service set (Lee, [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439